



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Durston, 2019 ONCA 896

DATE: 20191114

DOCKET: C67327

Lauwers, van Rensburg and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Trevor Durston

Appellant

Jeffrey Langevin, for the appellant

Michael Fawcett, for the respondent

Heard: November 4, 2019

On appeal from the sentence
    imposed on July 11, 2019 by Justice Alison J. Wheeler of the Ontario Court of
    Justice, sitting without a jury.

ADDENDUM

[1]

The courts intention was that Mr. Durston would be freed on November 4,
    2019, not later. This was quite clear in open court. The sentences were deemed
    by the court to be concurrent, and therefore complete, as the order provides.

P. Lauwers J.A.

K. van Rensburg J.A.

C.W. Hourigan J.A.


